DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 24 June 2022.
Claims 1-20 are currently pending.  In the Amendment filed 24 June 2022, claims 1, 4, 12, 15 and 18 are amended.  This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that this application is a 371 of PCT/US2018/023308 filed 20 March 2018 and also has a provisional 62/490,506 filed 26 April 2017.

Drawings
The objections to the drawings are withdrawn as necessitated by amendments to the Specification and Drawings.

Claim Interpretation
Claims 12-17 claim a system comprising a memory device and a processing device.  Based on paragraph [0130] of the published specification, the memory device is construed as being the necessary hardware for the system to be statutory.  According to paragraph [0093] of the published specification, the processing device can be software.  

Claim Rejections - 35 USC § 101

The rejections of claims 1, 2, 7-9, 12, 13, 18 and 19 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more are withdrawn as necessitated by amendment to the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0056673 to Morris (hereafter Morris) in view of US PGPub 2011/0276866 to Harrington (hereafter Harrington).

Referring to claim 1, Morris discloses a method, comprising: 
identifying a plurality of media content items [content elements Cm] for a playlist (see [0024]; [0025] and [0026]); 
identifying a plurality of interstitials [advertisements Ad] for the playlist (see [0024] and [0027]); 
pairing the plurality of media content items based on the plurality of interstitials, wherein each resulting pair of media content items is related to one of the plurality of interstitials (see [0028] - Group the recorded content elements Cm with the same genre or a similar description base on in the information recorded in the step 230. Insert an advertisement Ad from the recorded advertisements Ad according to their associated keywords.); and 
arranging the resulting pairs of media content items in the playlist together with the interstitials that are each related to both media content items in a respective pair of the resulting pairs, wherein each interstitial is inserted between a first media content item [current added content element Cm] and a second media content item [the content element Cm that will be added following the ad break] in a respective pair of the resulting pairs in the playlist (see [0029] – The advertisements Ad is inserted based on the similarity of the associated keywords to the current added content element Cm and the content element Cm that will be added following the ad break.).
While Morris teaches arranging the resulting pairs of media content in the playlist together with the interstitials, Morris fails to explicitly teach the further limitation of traversing a longest path of nodes on a graph.  Harrington teaches ordering documents for presentation (see abstract), including the further limitation of wherein arranging content items comprises traversing a longest path of nodes on a graph (see [0045]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to create a graph and traverse the longest path of a graph in the manner taught by Harrington using the content items and advertisements of Morris.  One would have been motivated to do so in order to automatically and efficiently create a playlist according to the user’s preferences with inserted targeted advertisements to make use easier for the consumer and increase ad audience. 
Referring to claim 2, the combination of Morris and Harrington (hereafter Morris/Harrington) discloses the method of claim 1, wherein content of each interstitial provides a transition from the first media content item in the respective pair of the resulting pairs to the second media content item in the respective pair of the resulting pairs, to facilitate cohesiveness of content across the playlist (Harrington: see [0008] and [0029]).
Referring to claim 3, Morris/Harrington discloses the method of claim 1, wherein the resulting pairs of media content items and the interstitials are arranged in the playlist based on a score of a frequency of occurrence of pairs of media content items having one or more identifiers that match one or more identifiers of one of the plurality of interstitials (Harrington: see [0029] – The advertisements Ad is inserted based on the similarity of the associated keywords to the current added content element Cm and the content element Cm that will be added following the ad break).
Referring to claim 11, Morris/Harrington discloses the method of claim 1, wherein the plurality of media content items comprises audio [songs of a music radio service] (Harrington: see [0021]).
Referring to claim 12, Morris discloses a system comprising: 
a memory device (see Fig 1); and 
a processing device operatively coupled to the memory device (see Fig 1), the processing device to: 
identify a plurality of media content items [content elements Cm] for a playlist (see [0024]; [0025] and [0026]); 
identify a plurality of interstitials [advertisements Ad] for the playlist (see [0024] and [0027]); 
pair the plurality of media content items based on the plurality of interstitials, wherein each resulting pair of media content items is related to one of the plurality of interstitials (see [0028] - Group the recorded content elements Cm with the same genre or a similar description base on in the information recorded in the step 230. Insert an advertisement Ad from the recorded advertisements Ad according to their associated keywords.); and 
arrange the resulting pairs of media content items in the playlist together with the interstitials that are each related to both media content items in a respective pair of the resulting pairs, wherein each interstitial is inserted between a first media content item [current added content element Cm] and a second media content item [the content element Cm that will be added following the ad break] in a respective pair of the resulting pairs in the playlist (see [0029] – The advertisements Ad is inserted based on the similarity of the associated keywords to the current added content element Cm and the content element Cm that will be added following the ad break.).
While Morris teaches arranging the resulting pairs of media content in the playlist together with the interstitials, Morris fails to explicitly teach the further limitation of traversing a longest path of nodes on a graph.  Harrington teaches ordering documents for presentation (see abstract), including the further limitation of wherein arranging content items comprises traversing a longest path of nodes on a graph (see [0045]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to create a graph and traverse the longest path of a graph in the manner taught by Harrington using the content items and advertisements of Morris.  One would have been motivated to do so in order to automatically and efficiently create a playlist according to the user’s preferences with inserted targeted advertisements to make use easier for the consumer and increase ad audience. 
Referring to claim 13, Morris/Harrington discloses the system of claim 12, wherein content of each interstitial provides a transition from the first media content item in the respective pair of the resulting pairs to the second media content item in the respective pair of the resulting pairs, to facilitate cohesiveness of content across the playlist (Harrington: see [0008] and [0029]).
Referring to claim 14, Morris/Harrington discloses the system of claim 12, wherein the resulting pairs of media content items and the interstitials are arranged in the playlist based on a score of a frequency of occurrence of pairs of media content items having one or more identifiers that match one or more identifiers of one of the plurality of interstitials (Harrington: see [0029] – The advertisements Ad is inserted based on the similarity of the associated keywords to the current added content element Cm and the content element Cm that will be added following the ad break).
Referring to claim 18, Morris discloses a non-transitory computer-readable storage medium including instructions that, when accessed by a processing device (see Fig 1), cause the processing device to perform: 
identify a plurality of media content items [content elements Cm] for a playlist (see [0024]; [0025] and [0026]); 
identify a plurality of interstitials [advertisements Ad] for the playlist (see [0024] and [0027]); 
pair the plurality of media content items based on the plurality of interstitials, wherein each resulting pair of media content items is related to one of the plurality of interstitials (see [0028] - Group the recorded content elements Cm with the same genre or a similar description base on in the information recorded in the step 230. Insert an advertisement Ad from the recorded advertisements Ad according to their associated keywords.); and 
arrange the resulting pairs of media content items in the playlist together with the interstitials that are each related to both media content items in a respective pair of the resulting pairs, wherein each interstitial is inserted between a first media content item [current added content element Cm] and a second media content item [the content element Cm that will be added following the ad break] in a respective pair of the resulting pairs in the playlist (see [0029] – The advertisements Ad is inserted based on the similarity of the associated keywords to the current added content element Cm and the content element Cm that will be added following the ad break.).
Referring to claim 19, Morris/Harrington discloses the non-transitory computer-readable storage medium of claim 18, wherein content of each interstitial provides a transition from the first media content item in the respective pair of the resulting pairs to the second media content item in the respective pair of the resulting pairs, to facilitate cohesiveness of content across the playlist (Harrington: see [0008] and [0029]).
While Morris teaches arranging the resulting pairs of media content in the playlist together with the interstitials, Morris fails to explicitly teach the further limitation of traversing a longest path of nodes on a graph.  Harrington teaches ordering documents for presentation (see abstract), including the further limitation of wherein arranging content items comprises traversing a longest path of nodes on a graph (see [0045]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to create a graph and traverse the longest path of a graph in the manner taught by Harrington using the content items and advertisements of Morris.  One would have been motivated to do so in order to automatically and efficiently create a playlist according to the user’s preferences with inserted targeted advertisements to make use easier for the consumer and increase ad audience. 
Referring to claim 20, Morris/Harrington discloses the non-transitory computer-readable storage medium of claim 18, wherein the resulting pairs of media content items and the interstitials are arranged in the playlist based on a score of a frequency of occurrence of pairs of media content items having one or more identifiers that match one or more identifiers of one of the plurality of interstitials (Harrington: see [0029] – The advertisements Ad is inserted based on the similarity of the associated keywords to the current added content element Cm and the content element Cm that will be added following the ad break).

Claims 5, 6, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0056673 to Morris (hereafter Morris) in view of US PGPub 2011/0276866 to Harrington (hereafter Harrington) as applied to claims 3 and 14 above, and further in view of US PGPub 2017/0099526 to Hua et al (hereafter Hua).

Referring to claims 5 and 16, Morris/Harrington fails to explicitly teach the further limitation wherein each media content item in the resulting pairs of media content items is weighted based on affinity of a user to a respective media content item.  Hua teaches the creation of a playlist by inserting ad-clips between media items, including the further limitation wherein each media content item in the resulting pairs of media content items is weighted based on affinity of a user to a respective media content item (see [0011]; [0019]; and [0028] – Selecting based on a user’s profile.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to weight the media items of Morris/Harrington based on affinity to a user as taught by Hua.  One would have been motivated to do so in order to customize a playlist for a user (Morris: see [0004]-[0007]).
Referring to claim 6, the combination of Morris/Harrington and Hau (hereafter Morris/Harrington/Hau) teaches the method of claim 5, wherein the affinity is determined based on at least one of a number of times the user has played the respective media content item, and whether the user has indicated that the user likes the respective media content item (Hua: see [0011]; [0019]; and [0028] – user’s browsing history).
Referring to claim 17, Morris/Harrington/Hau teaches the system of claim 16, wherein the affinity is determined based on at least one of a number of times the user has played the respective media content item, and whether the user has indicated that the user likes the respective media content item (Hua: see [0011]; [0019]; and [0028] – user’s browsing history).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0056673 to Morris (hereafter Morris) in view of US PGPub 2011/0276866 to Harrington as applied to claim 1 above, and further in view of US PGPub 2016/0098937 to Boyer et al (hereafter Boyer).

Referring to claim 7, while Morris/Harrington teaches wherein each interstitial provides information related to the first media content item in a resulting pair of media content items and to the second media content item in the resulting pair of media content items (see [0029]), Morris/Harrington fails to explicitly disclose wherein the interstitial is a trivia element.  Boyer teaches the creation of a playlist, including the further limitation of wherein the interstitial is a trivia element [questions are added to a playlist] (see [0011]; [0029]; and [0031]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize trivia inserted in a playlist as taught by Boyer as the secondary content inserted into the playlist of Morris/Harrington.  One would have been motivated to do so since the specific type of interstitial being inserted is merely nonfunctional descriptive material that does not have an effect on the outcome and also to determine if users have knowledge of the content being played (Boyer: see [0003]).
Referring to claim 8, the combination of Morris/Harrington and Boyer teaches the method of claim 7, wherein the trivia elements are one or more of audio, text, images, and videos (Boyer: see [0011]; [0029]; and [0031]; and [0040] - text).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0056673 to Morris (hereafter Morris) in view of US PGPub 2011/0276866 to Harrington as applied to claim 1 above, and further in view of US PGPub 2017/0206553 to Lintermans et al (hereafter Lintermans).

Referring to claim 9, Morris/Harrington fails to explicitly disclose the further limitations of maintaining a history of inserted interstitials; and in response to a determination that the at least one interstitial has been inserted in the playlist in the past, inserting a different interstitial that has one or more identifiers that match one or more identifiers of a respective pair of media content items in the playlist.  Lintermans teaches the selection and displaying of ads, including the further limitations of maintaining a history [action log] of inserted interstitials [ads] (see [0038]); and in response to a determination that the at least one interstitial has been inserted in the playlist in the past, inserting a different interstitial that has one or more identifiers that match one or more identifiers of a respective pair of media content items in the playlist (see [0038]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the concept of Lintermans to choose which ads of Morris/Harrington to display.  One would have been motivated to do so in order to create an effective playlist for a user (Morris: see [0004]-[0007]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0056673 to Morris (hereafter Morris) in view of US PGPub 2011/0276866 to Harrington as applied to claim 1 above, and further in view of US Patent No 9,448,619 to Kerns et al (hereafter Kerns).

Referring to claim 10, Morris/Harrington fails to explicitly teach the further limitation of wherein one interstitial of the plurality of interstitials is played in the playlist by overlapping, with a first portion of said one interstitial, an ending segment of the first media content item in a respective pair of media content items, and overlapping, with a second portion of said one interstitial, an introductory segment of the second media content item in the respective pair of media content items.  Kerns teaches the generation of a playlist, including the further limitation of wherein one interstitial of the plurality of interstitials is played in the playlist by overlapping, with a first portion of said one interstitial, an ending segment of the first media content item in a respective pair of media content items, and overlapping, with a second portion of said one interstitial, an introductory segment of the second media content item in the respective pair of media content items (see column 8, line 41 – column 9, line 7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the concept of Kerns to incorporate the ads of Morris/Harrington.  One would have been motivated to do so in order to create an effective playlist for a user (Morris: see [0004]-[0007]).

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
With regards to the prior art rejections, the Applicant states that independent claims have been amended to recite the allowable subject matter of claim 4 and therefore are allowable.  It is noted that only a small portion of claim 4 has been incorporated.  Also, claim 3 which claim 4 depends from has also not been incorporated.  The newly added claim limitation has been rejected with new prior art. The rejections of the dependent claims are maintained with the addition of the newly presented art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167